United States Court of Appeals
                      FOR THE EIGHTH CIRCUIT
                           _____________

                            No. 96-2990MN
                            _____________

Karl G. Granse, citizen of       *
Minnesota, in propria persona,   *
                                 *
               Appellant,        *
                                 *
     v.                          *   Appeal from the United States
                                 *   District Court for the
United States of America;        *   District of Minnesota.
Department of the Treasury,      *
sued as Department of Treasury; *          [UNPUBLISHED]
Internal Revenue Service; Park   *
Drive Partnership,               *
                                 *
               Appellees.        *
                          _____________

                  Submitted:      April 22, 1997

                      Filed: May 1, 1997
                          _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                          _____________


PER CURIAM.


     Karl G. Granse appeals the district court’s order granting the
appellees’ motion to dismiss and for summary judgment.                Granse
brought this action after the Internal Revenue Service levied on
and sold his real property to satisfy jeopardy assessments having
to do with Granse’s delinquent federal taxes.           Having carefully
reviewed the record and the parties’ briefs, we affirm for the
reasons stated by the district court.          See 8th Cir. R. 47B.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-